DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on October 22, 2020. Claims 1 – 8 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 22, 2020 has been considered by the examiner.


Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. § 119(a)-(d), which papers have been placed of record in the file.

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Republic of Japan on April 26, 2018.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, and 7 – 8 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2017/0011633 A1 to (herein after "Boegel").

As to Claim 1, (Currently Amended) 
Boegel discloses a travel assistance device configured to execute a travel assistance for platooning of vehicles that form a vehicle group, the travel assistance device comprising circuitry (see ¶0004, ¶0016 - ¶0018, and ¶0027 - ¶0033.  In particular, see ¶0026, Boegel teaches a vehicle travel assistance device comprising a platooning control system based upon vehicle-to-vehicle and / or vehicle-to-infrastructure technology in conjunction with onboard vehicle sensors, such as  including: 
a first control unit configured to execute lane changing of a rearmost vehicle  when a lane changing instruction for the vehicle group has been issued, the rearmost vehicle  being a vehicle located at a rearmost part of the vehicles that form the vehicle group (see Figs. 5 - 12, ¶0004, and ¶0016 - ¶0018.  In particular, see Figs. 6 – 7.  





    PNG
    media_image1.png
    508
    250
    media_image1.png
    Greyscale
 		
    PNG
    media_image2.png
    511
    198
    media_image2.png
    Greyscale


See ¶0018, Boegel teaches execution of coordinated lane changing of vehicles in a platoon whereby the last vehicle in the platoon enters another lane of traffic first before any of the other platooning vehicles begin to lane change); and 
a second control unit  configured to permit lane changing of at least one vehicle that forms the vehicle group other than the rearmost vehicle after executing the lane changing of the rearmost vehicle.  (See Figs. 5 - 12, ¶0004, and ¶0016 - ¶0018.  In particular, see Figs. 10 – 12.  


    PNG
    media_image3.png
    518
    242
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    493
    235
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    461
    196
    media_image5.png
    Greyscale


See ¶0018, Boegel teaches that once the rearmost vehicle in the vehicle platoon moves into another lane, in order to block any other non-platoon vehicles from entering that lane; thereby allowing the next preceding set of platooning vehicles ahead of the rearmost vehicle, to perform a lane change into the similar target lane change of the rearmost vehicle.)

As to Claim 2, (Currently Amended) 
Boegel discloses the travel assistance device (see ¶0004, ¶0016 - ¶0018, and ¶0027 - ¶0033.  In particular, see ¶0026) according to claim 1, wherein 
standby traveling includes traveling in which the rearmost vehicle follows the vehicle group in a destination lane in a traveling direction of the vehicle group , and 
the circuitry includes a standby traveling control unit configured to cause the rearmost vehicle to execute the standby traveling during a period from the execution of the lane changing of the rearmost vehicle to completion of lane changing of an entirety of the vehicle group.  (See Figs. 6 - 7, 10 – 12, ¶0016 - ¶0023.  In particular, see ¶0018 and ¶0023, Boegel teaches a lane change execution systems for vehicle platoons wherein those systems consider a standby traveling control of all platoon vehicles, but in particular, standby traveling control especially of the rearward-most vehicle.  See ¶0017, "the last platoon vehicle (in the example of FIG. 3-19 all platoon vehicles are trailer trucks, optionally the platoon vehicle may be a mix of every kind of road vehicle) enters the left lane first as soon the traffic clearance allows it."  Boegel's teaching further considers full lane changing / merging of the entirety of the platoon following the rearward-most vehicle's movement into the target change lane.)

As to Claim 3, (Currently Amended) 
Boegel discloses the travel assistance device according to claim 2 (see ¶0004, ¶0016 - ¶0018, and ¶0027 - ¶0033.  In particular, see ¶0026), wherein 
a distance between the rearmost vehicle during the standby traveling and a lead vehicle in the traveling direction of the vehicle group is a first distance, the lead vehicle being a vehicle of the vehicles forming the vehicle group that is closest to the rearmost vehicle (see Figs. 6 - 7, 10 – 12, ¶0016 - ¶0023.  In particular, see ¶0017 - ¶0018 and ¶002 - ¶0023), 
a distance between the rearmost vehicle prior to the lane changing instruction of the vehicle group and the lead vehicle in the traveling direction is a second distance (see Figs. 6 - 7, 10 – 12, and ¶0016 - ¶0023.  In particular, see ¶0018 and ¶0022 - ¶0023, Boegel teaches “gaps” as distances between the rearmost vehicle prior to performing lane changing of the vehicle group, wherein the lead vehicle in the traveling direction may be a second distance), and 
the standby traveling control unit is configured to cause the rearmost vehicle to execute the standby traveling such that the first distance becomes shorter than the second distance.  (See Figs. 6 - 7, 10 – 12, ¶0016 - ¶0023.  In particular, see ¶0018 and ¶0022 - ¶0023)

As to Claim 7, (Currently Amended) 
Boegel discloses the travel assistance device according to claim 1 (see ¶0004, ¶0016 - ¶0018, and ¶0027 - ¶0033.  In particular, see ¶0026), wherein the circuitry includes: 
a lane changing unit configured to determine whether lane changing of the vehicle group or lane changing of each of the vehicles that form the vehicle group is executable based on vehicle information and surrounding information related to the vehicles that form the vehicle group (see Figs. 5 - 12, ¶0004, ¶0016, and  ¶0027 - ¶0033.  In particular, see ¶0026, "The platoon vehicles include respective ACC systems and sensors that sense/determine the presence of other vehicles in the side ; and 
a platoon control unit configured to permit the lane changing of each of the vehicles that form the vehicle group on condition that the lane changing unit has determined that the lane changing of the vehicles that form the vehicle group is executable.  (See Figs. 5 - 12, ¶0004, and ¶0027 - ¶0033.  In particular, see ¶0026, "The platoon vehicles include respective ACC systems…  whereby the ACC system (responsive to processing of sensor data) knows when it is safe to change lanes into the adjacent lane.")

As to Claim 8, (Currently Amended) 
Boegel discloses a travel assistance device configured to execute a travel assistance for platooning of vehicles that form a vehicle group, the travel assistance device (see ¶0004, ¶0016 - ¶0018, and ¶0027 - ¶0033.  In particular, see ¶0026 Boegel teaches a vehicle travel assistance device comprising a platooning control system based upon vehicle-to-vehicle and / or vehicle-to-infrastructure technology in conjunction with onboard vehicle sensors, such as machine vision and LIDAR, for coordinating lane changes of platooning vehicles) comprising circuitry including: 
an environment perception unit configured to perceive a size of a vacant region of a lane based on vehicle information and surrounding information related to the vehicles that form the vehicle group, the lane serving as a destination lane of the vehicle group (see Figs. 5 - 12, ¶0004, ¶0016, and  ¶0027 - ¶0033.  In particular, see ¶0026, "The platoon vehicles include respective ACC systems and sensors that sense/determine the presence of other vehicles in the side lane adjacent to the traffic lane in which the platoon is initially traveling. The sensors may comprise cameras or RADAR or LIDAR or ultrasonic sensors or the like, whereby the ACC system (responsive to processing of sensor data) knows when it is safe to change lanes into the adjacent lane); and 
a platoon control unit configured to select a rearmost mode on condition that the size of the vacant region is less than or equal to a predetermined size and select a head mode on condition that the size of the vacant region is greater than the predetermined size (see Figs. 5 - 7, ¶0004, and ¶0016 - ¶0018.  In particular, see Figs. 10 – 12.  See ¶0018, Boegel teaches allowance of the next preceding set of platooning vehicles ahead of the rearmost vehicle, to perform a lane change into the similar target lane change of the rearmost vehicle, wherein one of the preceding vehicles is a leading or master vehicle.  See Figs. 15 - 18, ¶0017, and ¶0024, Boegel teaches a head mode condition being selected, wherein the head mode controls), 
wherein the rearmost mode is a mode of executing lane changing of at least one vehicle  that forms the vehicle group other than a rearmost vehicle after executing lane changing of the rearmost vehicle (see Figs. 5 - 7, ¶0004, and ¶0016 - ¶0018.  In particular, Figs. 6 - 7.  See ¶0018, Boegel teaches execution of coordinated lane changing of vehicles in a platoon whereby the last vehicle in the platoon enters another lane of traffic first before any of the other platooning vehicles begin to lane , the rearmost vehicle being a vehicle located at a rearmost part of the vehicles that form the vehicle group, and the head mode is a mode of executing lane changing of the vehicles that form the vehicle group in response to lane changing of a head vehicle (see Figs. 5 - 7, ¶0004, and ¶0016 - ¶0018.  In particular, see Figs. 10 – 12.  See ¶0018, Boegel teaches that once the rearmost vehicle in the vehicle platoon moves into another lane, in order to block any other non-platoon vehicles from entering that lane; thereby allowing the next preceding set of platooning vehicles ahead of the rearmost vehicle, to perform a lane change into the similar target lane change of the rearmost vehicle), the head vehicle being a vehicle located at a head of the vehicles that form the vehicle group.  (See Figs. 15 - 18, 33 - 36, ¶0017, and ¶0024 leading or master vehicle.  In particular, Figs. 33 - 35.  




    PNG
    media_image6.png
    529
    190
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    531
    244
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    530
    197
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    510
    210
    media_image9.png
    Greyscale

See ¶0024, "The system in which the central or primary platoon control may be processed may be optionally the leading platoon vehicle or any other single platoon vehicle as a master vehicle."  Boegel teaches where one of the vehicles ahead of the rearmost vehicle has made a lane change into the same target lane as that rearmost vehicle and now becomes the master vehicle controlling the subsequent lane change of the other remaining vehicles from the previous platoon formation that have yet to change.  As time proceeds in Figs. 33 - 36, the remaining vehicles from the original platoon formation, now follow the lane change accordingly of the "new" head or master vehicle.)




Allowable Subject Matter
Claims 4 - 6 are objected to as being dependent upon a rejected base claim, but would be e allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the prior art appears to be silent in disclosing a steering adjuster executing lane changing of the following vehicle in response to steering for lane changing of the head vehicle.  Emphasis added.

Conclusion                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661